In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00021-CV


    IN THE MATTER OF THE MARRIAGE OF HILLARY LAY AND STEVEN LAY
                 AND IN THE INTEREST OF T.L., A CHILD

                       On Appeal from the County Court at Law No. 2
                                   Randall County, Texas
           Trial Court No. 77,301-L2, Honorable Matthew C. Martindale, Presiding

                                      May 3, 2021
                            MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant Steven Lay appeals from the trial court’s Order Granting Motion to Sever

Claim. Now pending before this Court is appellant’s unopposed motion seeking voluntary

dismissal of his appeal. The Court finds the motion complies with the requirements of

Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any

party from seeking relief to which it would otherwise be entitled. As no decision of the

Court has been delivered to date, we grant the motion.         The appeal is dismissed.

Because the motion does not address costs, costs will be taxed against appellant. See
TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our mandate will

issue forthwith.

                                                      Per Curiam




                                           2